          Case 2:20-mj-00274-VCF Document 11
                                          10 Filed 04/29/20
                                                   04/28/20 Page 1 of 3




 1   Rene L. Valladares
     Federal Public Defender
 2   Nevada State Bar No. 11479
     Erin Gettel
 3   Assistant Federal Public Defender
     Nevada State Bar No. 13877
 4   411 E. Bonneville, Ste. 250
     Las Vegas, Nevada 89101
 5   (702) 388-6577
     Erin_Gettel@fd.org
 6
 7   Attorney for Engels Marcelino
 8
 9                        UNITED STATES DISTRICT COURT

10                               DISTRICT OF NEVADA

11
     United States of America,                      Case No. 2:20-mj-00274-VCF
12                                                    ORDER
                  Plaintiff,                        FirstORDER
                                                          Stipulation to Continue
13                                                  Preliminary Hearing
           v.
14
     Engels Marcelino,
15
                  Defendant.
16
17
18         The parties jointly request that this Court vacate the preliminary hearing
19   scheduled for April 30, 2020, and continue it for at least 90 days because:
20
           1.     On April 16, 2020, Marcelino appeared on the complaint, which
21
                  charges him with a single count of being a felon in possession of a
22
                  firearm. ECF No. 1.
23
           2.     At that time, this Court released Marcelino on conditions, including
24
                  inpatient or outpatient substance abuse treatment as deemed
25
                  necessary by Pretrial Services. ECF No. 7 at 4.
26
         Case 2:20-mj-00274-VCF Document 11
                                         10 Filed 04/29/20
                                                  04/28/20 Page 2 of 3




 1        3.    The next day, Marcelino was transported to the Harris Springs
 2              Ranch, where he remains in inpatient treatment.
 3        4.    Additional time is needed to determine whether a pre-indictment
 4              resolution can be reached, which would obviate the need for a
 5              preliminary hearing.
 6        5.    Denial of this continuance would prejudice the defense and the
 7
                government and would unnecessarily consume this Court’s valuable
 8
                resources, which are particularly strained during the COVID-19
 9
                pandemic.
10
          6.    Marcelino agrees to the continuance.
11
          7.    Marcelino also consents to extending the time within which a
12
                preliminary hearing must be held under Federal Rule of Criminal
13
                Procedure 5.1(c) and the time within which an indictment must be
14
                filed under 18 U.S.C. § 3161.
15
16
          DATED: April 28, 2020.
17
     Rene L. Valladares                         Nicholas A. Trutanich
18   Federal Public Defender                    United States Attorney
19
20      /s/ Erin Gettel                            /s/ Melanee Smith
     By_____________________________            By_____________________________
21   Erin Gettel                                Melanee Smith
     Assistant Federal Public Defender          Assistant United States Attorney
22
23
24
25
26
                                            2
           Case 2:20-mj-00274-VCF Document 11
                                           10 Filed 04/29/20
                                                    04/28/20 Page 3 of 3




 1                        UNITED STATES DISTRICT COURT

 2                               DISTRICT OF NEVADA
 3
 4   United States of America,                     Case No. 2:20-mj-00274-VCF
 5                Plaintiff,                       Order Granting First
                                                   Stipulation to Continue
 6         v.
                                                   Preliminary Hearing
 7   Engels Marcelino,
 8                Defendant.
 9
10
11         Based on the stipulation of counsel, the Court finds that Marcelino

12   consents to continue the preliminary hearing for at least 90 days and that good

13   cause exists to do so.

14          IT IS THEREFORE ORDERED that the preliminary hearing scheduled for
                                                                July 30, 2020
15   April 30, 2020, at 4:00 p.m. is vacated and continued to _________________ at the
16   hour of ___:___ p
              4 00 __.m.
                       29th
17         DATED this ____ day of April, 2020.
18
19
20                                         Cam Ferenbach
                                           United States Magistrate Judge
21
22
23
24
25
26
                                              3
